     Case 1:19-cr-00192-LO Document 6 Filed 06/20/19 Page 1 of 7 PageID# 8



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA                        ^^         ?N open court
                                          Alexandria Division


UNITED STATES OF AMERICA                           )                                    CLERK. U.S. DISTF.:.r"
                                                                                           ALEXANDRIA. V.:
                                                   )     Criminal No. l:19-cr-19
          V.
                                                   )
                                                   )
WMT Brasilia S.a.r.L,                              )     Count 1:
          Defendant.                               )    15 U.S.C. §§ 78m(b)(2)(A), 78ff(b)(5)
                                                   )    (Foreign Corrupt Practices Act); 18
                                                   )     U.S.C. § 2(b)(Causing)
                                                   )

                                         Criminal Information

          The United States charges that:

                                              Introduction

          At all times relevant to this Information, unless a specific date is noted:

                                   Relevant Statutory Background

          1.     The Foreign CoiTupt Practices Act of 1977, as amended, Title 15, United States

Code, Sections 78dd-l, et seq. (''FCPA"), was enacted by Congress for the purpose of, among
other things, making it unlawful to act corruptly in furtherance of an offer, promise,
authorization, or payment of money or anything of value, directly or indirectly, to a foreign
official for the purpose of obtaining or retaining business for, or directing business to, any
person.


       2.        The FCPA's accounting provisions, require that issuers, among other things,
make and keep books, records, and accounts that accurately and fairly reflect the transactions and
disposition of the company's assets and prohibit the knowing and willful falsification of an

issuer's books, records, or accounts. 15 U.S.C. §§ 78m(b)(2)(A), 78m(b)(5), and 78ff(a).
     Case 1:19-cr-00192-LO Document 6 Filed 06/20/19 Page 2 of 7 PageID# 9



                                Relevant Entities and Individuals

        3.      Walmart Inc.("Walmarl") was, at all times relevant to the conduct described in

this Statement of Facts, a Bentonville, Arkansas-based retail company. Walmart's shares were
 publicly traded on the New York Stock Exchange, and Walmart therefore was an "issuer" within

the meaning ofthe FCPA.

        4.      WMT Brasilia was a wholly-owned subsidiary of Walmart and was a majority-
owner of Walmart's wholly-owned subsidiary in Brazil, which was headquartered in Sao Paulo,
Brazil("Walmart Brazil"). Accordingly, WMT Brasilia was the majority-owner of Walmart
Brazil and was the majority-owner of retail stores operating as Walmart Brazil.
       5.       Senior Walmart Brazil Attorney was a senior attorney at Walmart Brazil from
2007 to 2012.


       6.       Brazil Intermediary was a third-party intermediary ("TPl") hired by two Brazilian
construction companies to obtain permits for two Walmart Brazil stores.

                               Overview of the Unlawful Scheme

       7.       From in or around 2009 through in or around 2010, Walmart Brazil knowingly
and willfully caused Walmart to maintain certain records, which did not, in reasonable detail,
accurately and fairly reflect the transactions and dispositions ofthe assets of Walmart.

Specifically, Walmart Brazil falsely recorded $527,000 in payments to Brazil Intermediary as
payments to certain Brazil construction companies even though Walmart Brazil employees
intended that the payments would go to Brazil Intermediary and knew that the payments would
go to Brazil Intermediary. These false records were then consolidated into Walmart's financial

records and were used to support Walmart's own financial reporting. Walmart Brazil caused
these payments to be falsely recorded in Walmart's books and records.
      Case 1:19-cr-00192-LO Document 6 Filed 06/20/19 Page 3 of 7 PageID# 10



          8.     Walmart Brazil earned approximately $3,624,490 in profits from certain Walmart
 Brazil stores built by(1)a Brazilian construction company ("Brazil Construction Company")
 that facilitated the indirect hiring of Brazil Intermediary on behalfof Walmart Brazil and,
 without Walmart Brazil's knowledge, made improper payments on Walmart Brazil's behalf
 directly and through Brazil Intermediary, and (2)another Brazilian construction company that
 facilitated Brazil Intermediary's indirect employment on behalf of Walmart Brazil, as detailed
 below.


     Walmart Brazil's Causing Walmart to Maintain Certain False Bonks. HecnniK anH
                                             Account.s

          9.    Walmart Brazil did not conduct any due diligence on Brazil Construction
Company prior to hiring it in 2008. Later, in or around late 2009, Brazil Construction Company
failed a preliminary round of vendor due diligence. However,the Walmart Brazil Ethics and
Compliance Department had no mechanism in place in 2009 to ensure that third parties who
failed preliminary due diligence were suspended pending final due diligence, and, during the
relevant time period, Walmart Brazil did not ensure that Brazil Construction Company was no
longer used or paid. During the relevant time period, Brazil Construction Company was
permitted to continue working for Walmart Brazil, and according to an employee of Brazil
Construction Company who is no longer employed by Brazil Construction Company, Brazil
Construction Company made improper payments to government inspectors in connection with
the construction oftwo stores in Brazil without the knowledge of Walmart Brazil employees.
       10.     In or around 2009, Walmart Brazil directed Brazil Construction Company to
retain an intermediary to assist it in obtaining a construction permit needed to begin construction
of another store for Walmart Brazil. Brazil Construction Company retained Brazil Intermediary
     Case 1:19-cr-00192-LO Document 6 Filed 06/20/19 Page 4 of 7 PageID# 11



 who, working for and under the direction ofBrazil Construction Company, assisted in obtaining
 the construction permit.

        11.     In late 2009, Walmart Brazil sought Brazil Intermediary's assistance on the same
 store and negotiated Brazil Intermediary's scope of work and fees directly with Brazil
 Intermediary. Rather than hiring Brazil Intermediary directly, Walmart Brazil instead amended
 the contracts with Brazil Construction Company to include a description of Brazil Intermediary's
 work and the cost associated with that work. All ofthis occurred despite red flags indicating that
 Brazil Intermediary was a government employee and was an individual, not a business with a
registered corporate form.

        12.     Specifically, a Walmart Brazil Government Affairs employee informed a Walmart
Brazil Ethics and Compliance employee and Senior Walmart Brazil Attorney that he believed
that Brazil Intermediary was a government official and that Walmart Brazil itself was not
allowed to hire civil servants. The Walmart Brazil Government Affairs employee and the
Walmart Brazil Ethics and Compliance employee agreed that hiring Brazil Intermediary could
expose Walmart Brazil to certain risks. Further, a member of Walmart Brazil's construction

department later recounted the member's belief that Walmart Brazil could not hire Brazil
Intermediary directly because Brazil Intermediary used to be a government official and did not
have a company. Despite these red flags, Walmart Brazil hired Brazil Intermediary indirectly
through Brazil Construction Company and later through another Brazilian construction company
in connection with work on a second store in Brazil. Senior Walmart Brazil Attorney knew
about the indirect hiring of Brazil Intermediary through Brazil Construction Company for the
first store and was involved in a discussion regarding how Walmart Brazil would pay Brazil
Intermediary.
     Case 1:19-cr-00192-LO Document 6 Filed 06/20/19 Page 5 of 7 PageID# 12



         13.    In or around December 7, 2009, Senior Walmart Brazil Attorney was informed by
 others at Walmart Brazil that Brazil Intermediary's proposal to obtain licenses and permits for
 Walmart Brazil been approved by Walmart Brazil.

        14.     According to the same employee ofBrazil Construction Company who worked on
 the first store and who is no longer employed by Brazil Construction Company, the employee,
 without the knowledge or awareness of Walmart Brazil, gave Brazil Intermediary cash in
connection with obtaining the construction permit for the first store in or around July 2009 even
though Brazil Intermediary had told the Brazil Construction Company employee that the some of
the money was for "people I have to pay," which the employee stated he understood meant
making improper payments to government employees.
        15.    Brazil Intermediary's ability to obtain licenses and permits quickly earned Brazil
Intermediary the nickname "sorceress" or "genie" within Walmart Brazil based on Brazil
Intermediary's ability to acquire permits quickly by "sort[ing] things out like magic."
        16.    Knowing that Walmart was a U.S. issuer, and that Walmart Brazil's books and
records were used by Walmart to create financial records to be publicly filed with the U.S.
Securities and Exchange Commission, Walmart Brazil falsely recorded its payments to Brazil
Intermediary for its services as payments to the Brazil construction companies, not as payments
to Brazil Intermediary. These records were then consolidated into and used to support certain
Walmart financial reports and did not accurately and fairly reflect the transactions and
dispositions of Walmart's assets in relation to the Brazil Intermediary payments.
     Case 1:19-cr-00192-LO Document 6 Filed 06/20/19 Page 6 of 7 PageID# 13



                                              Count 1
                          (FCPA - Causing False Books and Records)
         17.     Paragraphs 1-16 are realleged and incorporated by reference as though fully set
 forth herein.

         18.     Beginning at least in or around 2009,and continuing through at least in or around
 2010,in the Eastern District of Virginia and elsewhere, the Defendant, WMT BRASILIA
 S.A.R.L., knowingly and willfully falsified and caused to be falsified certain Walmart books,
 records, and accounts so that those books, records, and accounts did not in reasonable detail,
accurately and fairly reflect the transactions and dispositions of Walmart's assets, namely in
connection with the recording of payments to Brazil Intermediary, in violation of Title 15,
United States Code, Sections 78m(b)(2)(A), 78m(b)(5), 78ff(a), and Title 18, United States
Code, Section 2(b).

                                      Forfeiture Allegation

        Pursuant to Rule 32.2(a), Federal Rules of Criminal Procedure, the Defendant is hereby
notified that upon conviction ofCount One ofthe Information,it shall forfeit $3,624,490 in United
States currency, representing the amount of proceeds traceable to the violations set forth in Count
One ofthe Information.

(In accordance with 18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c); 21 U.S.C. § 853(p).)
   Case 1:19-cr-00192-LO Document 6 Filed 06/20/19 Page 7 of 7 PageID# 14




ROBERT ZINIC                              q zaCFIARY TERWILLIGER
Acung Chief, Fraud Section                United States Attorney
Criminal Division                         United States Attorney's Office
U.S. Department of Justice                Eastern District of Virginia


Ta^k Heiou
            UiUlQrr                      a^ar Walki
                                                      ,
Eorinda L^yea                            Assistant United States Attorney
Assistant Chiefs
Katharine Raut
John-Alex Romano
Trial Attorneys
